IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00340-CV

GEORGE P. BUSH, GENERAL LAND COMMISSIONER,
TRUSTEE FOR THE FOUNDATION SCHOOL FUND,
                                   Appellant
v.

SAMUEL RAY HINES,
                                                              Appellee



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 19-000225-CV-272


                                      OPINION

       Appellant in this proceeding is George P. Bush in his capacity as General Land

Commissioner and Trustee for the Foundation School Fund. The appeal is from the

denial of Appellant’s plea to the jurisdiction.

       A notice of non-suit was filed by the Petitioner/Plaintiff/Appellee in the trial court

proceeding on October 3, 2019. The notice states:

       While Petitioners have not asserted any cause of action against Bush and
       have not designated him as a defendant in any manner, at the request of the
       State of Texas and Bush, Petitioners file this notice of nonsuit as to Bush and
       hereby nonsuit all matters set forth in Petitioners’ Second Amended
       Petition to Award Title and Escheat related to Bush only. Petitioners will
       continue to prosecute all other matters set forth in that petition and are
       filing a Third Amended Petition to remove Bush from all matters.

       A nonsuit is effective when filed. Univ. of Tex. Med. Branch at Galveston v. Estate of

Blackmon, 195 S.W.3d 98, 100 (Tex. 2006). Even the automatic stay of section 51.014(b) of

the Texas Civil Practice and Remedies Code that arises from the filing of a notice of appeal

from the denial of a plea to the jurisdiction does not defeat the immediate effect of a

nonsuit at the moment the notice of nonsuit was filed. See id. (matter was pending

interlocutory appeal from a pretrial plea to the jurisdiction). Thus, Appellant is no longer,

if he ever had been, a party to the trial court proceeding. Any doubt about whether

Appellant remained a party against whom relief was requested has been removed by the

filing of the Third Amended Petition to Award Title and Escheat on October 3, 2019.

       Because Appellant is no longer a party in the proceeding pending in the trial court,

Appellant has no standing to pursue this interlocutory appeal of the denial of his plea to

the jurisdiction. See id. at 101. Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed December 11, 2019
[CV06]



Bush v. Hines                                                                            Page 2